EXHIBIT 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Each of the undersigned officers of First Albany Companies Inc., a New York corporation (the “Company”), does hereby certify to such officer’s knowledge that: The Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2007 (the “Form 10-Q”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10,2007 /s/ Peter McNierney Peter J. McNierney Chief Executive Officer Date: May 10,2007 /s/ Brian Coad C. Brian Coad Chief Financial Officer
